EXHIBIT 10.3

 

AGREEMENT ON COOPERATIVE RESEARCH AND DEVELOPMENT

 

between

 

Institute of Experimental Botany

Academy of Sciences of the Czech Republic

Rozvojova 135

160 00 Praha 6

Czech Republic

(hereinafter referred to as the INSTITUTE

 

and

 

Senetek PLC

620 Airpark Road

Napa, CA 94558

USA

(hereinafter referred to as SENETEK)

 

WHEREAS the INSTITUTE in its Laboratory of Growth Regulators headed by Professor
Miroslav Strnad is performing basic research on cytokinins and related plant
growth regulators and is willing to provide to SENETEK samples of cytokinins and
cytokinin analogs and related information developed at the INSTITUTE and covered
by patents and/or patent applications of owned by the INSTITUTE, for testing,
possible further development by the INSTITUE and SENETEK, and ultimately
possible licensing to SENETEK; and

 

WHEREAS SENETEK is a company developing pharmaceutical and cosmeceutical
products and, in connection with such business, has made certain inventions
regarding cytokinins and cytokinin analogs and methods of using them for various
indications related to ameliorating signs of aging which are covered by the
SENETEK PATENTS, as hereinafter defined; and

 

WHEREAS SENETEK is interested in testing and evaluating, in cooperation with the
INSTITUTE, COMPOUNDS, as hereinafter defined, developed by the INSTITUTE and in
obtaining licenses covering such of these COMPOUNDS as it may select as
hereinafter provided.

 

NOW THEREFORE in consideration of above-mentioned premises the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1—DEFINITIONS

 

COMPOUNDS as used herein means chemical compounds developed by the INSTITUTE
that may be used for medical skin care applications and/or cosmetic skin care
applications. The compounds can exhibit one or more of the following biological
activities, among others: cytokinin activity in tobacco callus, wheat
antisenescent and Amaranthus bioassay, antisenescent activity on human
fibroblasts, cytotoxicity for skin cancer cells, antipsoriatic activity for
hyperproliferative skin cells, anti-inflammatory activity for skin cells and
other anti-senescence skin cell activities.

 

TESTING as used herein means cytokinin activity and cytotoxicity testing to
determine the most suitable COMPOUNDS for further development for medical skin
care applications and/or cosmetic skin care applications.

 

PARTY as used herein means either of the PARTIES to this Agreement as the case
may be, and both of them when used in plural.

 

PATENT APPLICATION as used herein means currently owned patents and patent
applications of the INSTITUTE covering cytokinin-like COMPOUNDS including
PCT/CZ02/00045 filed on August 1, 2002 titled “Heterocyclic compounds based on
N6-substituted adenine, methods for their preparation, their use for preparation
of drugs, cosmetic preparations and growth regulators, pharmaceutical
preparations, cosmetic preparations and growth regulators containing these
compounds” inventors Dolezal et al. (scheduled for publication in February
2003).

 

SENETEK PATENTS as used herein means SENETEK’s issued patents (U.S. Patents
5,371,089, 5,602,139, 5,614,407, 5,021,422, 5,164,394, and 5,151,425 and the
corresponding international and foreign patents) related to the use of
cyctokinins for medical skin care applications and/or cosmetic skin care
applications, and any patents hereafter issued which are entitled to the same
priority date(s) as such issued patents.

 

EFFECTIVE DATE as used herein shall mean the date of the last signature of this
Agreement by the PARTIES.

 

ARTICLE 2—SCOPE OF THE AGREEMENT

 

2.1   Subject to the terms and conditions of this Agreement, SENETEK shall from
time to time, as provided in Article 3 below, obtain from the INSTITUTE such of
the COMPOUNDS which are covered by the PATENT APPLICATION as SENETEK may
designate.

 

2.2   During the term of this Agreement SENETEK will screen and conduct TESTING
of these COMPOUNDS in skin models and otherwise for their anti-senescence
activity and toxicity.

 

2



--------------------------------------------------------------------------------

ARTICLE 3—DUTIES OF THE PARTIES

 

3.1   Promptly after the EFFECTIVE DATE, the INSTITUTE shall provide SENETEK
with a complete listing and description of all COMPOUNDS developed by the
INSTITUTE which are covered by the PATENT APPLICATION, together with all
chemical and biological information in its possession with respect to such
COMPOUNDS.

 

3.2   Not more frequently than every two (2) weeks after delivery of such
information by the INSTITUTE, SENETEK will select and advise the INSTITUTE, in
writing, of those COMPOUNDS on which it wishes to conduct TESTING at that time.

 

3.3   The INSTITUTE shall within two (2) weeks of receipt of each advice of
SENETEK specifying selected COMPOUNDS it then wishes to test, deliver the
selected COMPOUNDS to SENETEK in a quantity of at least 100 mg each.

 

3.4   Not later than nine (9) months after delivery by the INSTITUTE of the
first listing of COMPOUNDS as provided in Article 3.1, SENETEK will provide the
INSTITUTE with a report of the results of the TESTING of the COMPOUNDS. SENETEK
will also indicate those COMPOUNDS for which SENETEK wishes to be granted a
license. SENETEK may, if it so chooses, deliver such reports and indicate
COMPOUNDS it wishes to license on more than one occasion during such period.
Such license shall be exclusive and world-wide in the field of use for medical
skin care applications, including antipsoriatic, anti-inflammatory and related
applications, and/or cosmetic skin care applications.

 

3.5   Within three (3) months of SENETEK’s decision to license COMPOUNDS as
provided in Article 3.4, the PARTIES will enter into a License Agreement with
respect to such COMPOUNDS having principle terms as set forth in the Term Sheet
attached hereto. The final details of the License Agreement will be negotiated
in good faith by the PARTIES hereto.

 

3.6   If SENETEK does not deliver one or more reports as provided in Article 3.4
or, having delivered such report or reports, decides not to execute a License
Agreement negotiated by the PARTIES as provided in Article 3.5, as to any
particular COMPOUND or COMPOUNDS, then the INSTITUTE shall be free to
commercialize such COMPOUND or COMPOUNDS itself or enter into an evaluation
agreement or license or other agreement with respect thereto with any third
party on such terms as it may determine in its sole discretion, subject,
however, to SENETEK’s rights under the SENETEK PATENTS as regards
commercialization of any COMPOUND or method covered thereby..

 

ARTICLE 4—CONSIDERATION; DEVELOPMENT OF SELECTED COMPOUNDS

 

4.1   In addition to the INSTITUTE’s rights of patent ownership under Article 5,
as additional consideration for the rights granted to SENETEK herein SENETEK
agrees that, if SENETEK advises the INSTITUTE as provided in Article 3.2 that it
wishes to conduct TESTING on any COMPOUND or COMPOUNDS, SENETEK will be
obligated to pay or reimburse the INSTITUTE for the expenses of such TESTING
and/or further evaluation, in vitro and in vivo testing, and development of the
selected

 

3



--------------------------------------------------------------------------------

     COMPOUNDS (collectively with the TESTING, the ‘R&D”). Such payments to the
INSTITUTE shall be made by bank transfer monthly, as such expenses are incurred,
to the account titled Ustav experimentalni botaniky AV CR, No 165891761/510 with
Investicni a postovni banka, Arbesovo namesti 7, 150 00 Praha 5, Czech Republic.
If the PARTIES agree that any R&D can most efficiently and effectively be done
by the INSTITUTE or by a third party laboratory with which the INSTITUTE has a
relationship, such expenses shall be billed at the INSTITUTE’S direct cost of
conducting or contracting out such activities. If the PARTIES agree that any R&D
can most efficiently and effectively be done by a third party laboratory or
academic institution with which SENETEK has a relationship, SENETEK shall pay
for such activities and provide the INSTITUTE with documentation of such
payment.

 

4.2   To support INSTITUTE’s research, on the EFFECTIVE DATE and on each
anniversary of the EFFECTIVE DATE, SENETEK shall pay to the INSTITUTE, in the
manner above set forth, the sum of         *        , which amount shall be
retained by the INSTITUTE for development of new cytokinin-like compounds.

 

4.3   In the event that SENETEK shall be required to pay a tax on any payment to
the INSTITUTE, it shall deduct the amount of said tax from the payment due to
the INSTITUTE and shall provide the INSTITUTE with a copy of the Certificate of
the tax having been paid pursuant to an Agreement on Avoidance of Double
Taxation or for other reasons.

 

4.4   It is agreed by the PARTIES that they shall consult in good faith
regarding the nature, scope and costs of all R&D, the protocols therefor and the
most efficient and effective sourcing thereof, provided that if agreement cannot
be reached between the PARTIES within a reasonable time (having in mind the time
limits set forth herein), SENETEK’s position shall prevail. SENETEK shall own
all rights to any and all test reports and test results from R&D paid for or
reimbursed by SENETEK as above provided, and the INSTITUTE agrees not to make
any publication or other disclosure thereof without SENETEK’S prior written
approval.

 

ARTICLE 5—INTELLECTUAL PROPERTY AND EXPLOITATION OF THE RESULTS

 

5.1   In the event and on each occasion that the TESTING of the COMPOUNDS
reveals an effect of any of the COMPOUNDS that is not covered by the SENETEK
PATENTS or by the PATENT APPLICATION and that merits patent protection, the
following arrangement shall apply:

(a) the PARTIES shall collaborate in the preparation of documents required for
the filing of a patent application on each such invention;

(b) all such patent applications shall be filed and owned by the INSTITUTE, and
SENETEK shall have the right to an exclusive licence for use in the field of
medical skin care applications and cosmetic skin care applications

(c) each patent application shall include the names of those employees of the
PARTIES (as co-inventors) that were responsible for the development of the
invention;

(d) The PARTIES will agree on the filing of foreign patent protection;

(e) In case SENETEK executes its right to license a COMPOUND covered by a patent
prepared under this Article 5.1, SENETEK will take over the cost of obtaining
and

 

* Confidential treatment has been requested for these terms.

 

4



--------------------------------------------------------------------------------

maintaining the patent protection of the invention; provided that if such patent
covers COMPOUNDS which SENETEK has elected not to take a license or claims
fields of use for COMPOUNDS licensed to SENETEK that are beyond medical skin
care applications and cosmetic skin care applications, the PARTIES shall share
such cost according to the commercial potential of SENETEK’S COMPOUND and/or
field of use and such COMPOUND(S) and/or fields of use not licensed to SENETEK.

(f) the license fee paid by SENETEK for the grant to it of an exclusive license
for medical skin care applications and/or cosmetic skin care applications shall
take into account the contribution made by SENETEK (both of cash and
intellectual property) to the jointly developed invention;

(g) if the INSTITUTE does not wish to file a patent application covering a
jointly developed invention in a certain TERRITORY, SENETEK may file a patent
application covering the jointly developed invention in such TERRITORY at its
own cost in which case the patent protection obtained shall be owned by SENETEK.

 

ARTICLE 6—CONFIDENTIALITY

 

6.1   In consideration of the use of the COMPOUNDS by SENETEK and receipt by the
INSTITUTE of periodic reports on results of TESTING, and in consideration of
joint research performed by PARTIES, each receiving PARTY agrees that during the
term of this Agreement, it will not, except to the extent authorized by
disclosing PARTY in writing, use for any purpose other than those described
herein, or publish, disclose or release to any third party, any information
regarding the R&D conducted on such COMPOUND for medical skin care applications
and/or cosmetic skin care applications and/or information received or jointly
developed.

 

6.2   The above restraints on use, release, and/or disclosure shall not apply to
information or effects and applications of COMPOUNDS which:

  •   at the time of delivery or disclosure are known to the receiving PARTY;

  •   at the time of delivery or disclosure or subsequent thereto are generally
available to the public through no fault of the receiving PARTY;

  •   subsequent to the time of delivery or disclosure are independently
developed by an employee or agent of the receiving PARTY who does so without
reference to or knowledge of the disclosing PARTY’S information or the
COMPOUNDS;

  •   subsequent to the time of delivery or disclosure become or are made
available to the receiving PARTY by a third party having the lawful right to do
so; or

  •   are covered by Article 4.4 or subsequent to the time of such delivery or
disclosure become subject of another agreement between the PARTIES hereto which
permits use, release and/or disclosure.

The PARTY seeking to assert any of the above exceptions shall have the burden of
proof.

 

6.3   The PARTIES shall maintain the obligation of confidentiality for five
years after the expiration of this Agreement.

 

6.4   Notwithstanding the foregoing, on the EFFECTIVE DATE the PARTIES shall
issue a joint press release announcing the signing and general terms of this
Agreement in a form mutually agreed between the PARTIES.

 

5



--------------------------------------------------------------------------------

ARTICLE 7—PUBLICATIONS

 

In the event a patent application is filed in accordance with ARTICLE 5 of this
Agreement, the publication of related results shall be delayed until this patent
application is extended in other countries as determined by the PARTIES in
accordance with Article 5 during the priority period.

 

ARTICLE 8—FORCE MAJEURE

 

8.1   Neither PARTY shall be liable for failure in performance hereunder if
occasioned by any cause beyond the control of the PARTIES, such as for example
fire, flood, strikes, inevitable accidents, war, embargo, blockade, legal
restrictions, governmental relations, etc.

 

8.2   The occurrence of the Force Majeure shall be notified to the other PARTY
in writing within 10 working days and shall be verified by the respective
chamber of commerce within further 10 working days at the latest. Each PARTY
undertakes to do its utmost in order to re-establish conditions favorable for
the performance of this Agreement and shall inform the other PARTY about steps
it has taken. The term of this Agreement will be extended by the period the
Force Majeure had lasted.

 

ARTICLE 9—TERM OF THE AGREEMENT

 

9.1   This Agreement shall be become effective on the EFFECTIVE DATE and shall
continue and remain in effect according to its terms without limitation of time
unless terminated in accordance with Article 9.2 or 9.3.

 

9.2   This Agreement can be prematurely terminated by agreement of both PARTIES
or may be prematurely terminated by SENETEK upon not less than six months’ prior
written notice to the INSTITUTE.

 

9.3   A PARTY shall have the right to terminate this Agreement forthwith at any
time by notice in writing to the other PARTY if the other PARTY commits a
material breach of any of the terms of this Agreement and does not within 30
days of receipt of notice of the breach (if the same be capable of remedy)
remedy such breach.

 

9.4   Termination of this Agreement for any reason shall not bring to an end the
confidentiality obligations of the PARTIES hereto; and/or the rights and
obligations (if any) on each PARTY under Articles 5, 6, 7, 10, and 11.

 

ARTICLE 10—DISPUTES

 

10.1   In the event of any difference or dispute arising between the PARTIES
hereto concerning the construction or performance of this Agreement or its
validity, the

 

6



--------------------------------------------------------------------------------

     PARTIES shall first consult together in good faith and attempt to settle
the matter amicably.

 

10.2   Any disputes relating to the interpretation, construction, performance or
validity of this Agreement, which cannot be resolved under Article 10.1 above,
shall be referred to a final decision of a panel of three (3) arbitrators (the
“Panel”), appointed under and acting in accordance with the Rules of the
Arbitration Court of the International Chamber of Commerce in Paris. The seat of
the Arbitration Court shall be in Vienna.

 

10.3   The PARTIES specifically agree that if they are unable in good faith to
reach agreement as to any details of the license agreement or agreements
referred to in Article 3.5 or of the Joint Patent Agreements referred to in
Article 5.2, they shall submit such disagreement to the Panel and request that
the Panel determine such disagreement in a manner consistent with ordinary
course business practices as applied by reasonable business persons in the
industry to which this Agreement relates. Such determination by the Panel shall
be treated as a decision of the Panel for all purposes of this Article 10.

 

10.4   Both PARTIES agree that the decision of the Panel shall be final and
binding and that they shall undertake to abide by and execute the award rendered
by the arbitrators without delay. The enforcement of such an award may be
applied for at any court of competent jurisdiction.

 

10.5   The Agreement as well as the mutual obligations arising under it shall be
exclusively governed by the provisions of the substantive law of Austria.

 

ARTICLE 11—GENERAL

 

11.1   This Agreement constitutes the sole and entire understanding either oral
or written on the subject matter of the Agreement. No further agreement or
understanding shall be binding upon either PARTY hereto unless in writing signed
by both PARTIES.

 

11.2   This Agreement shall not be assignable by any of the PARTIES hereto,
without prior written consent of the other PARTY.

 

11.3   The time periods provided for herein during which a PARTY is permitted or
required to take any action shall be tolled and extended for such period of
time, if any, as the other PARTY is in breach of any term of this Agreement.

 

11.4   In consideration of the INSTITUTE’s rights pursuant to this Agreement and
in particular of SENETEK’s disclosure of confidential information concerning
compounds covered by the SENETEK PATENTS, the INSTITUE, for itself and for any
and all of its affiliated entities, hereby irrevocably acknowledges that the
SENETEK PATENTS are owned by SENETEK and are in all respects valid and
enforceable, relinquishes all rights to dispute such ownership, validity and
enforceability, and covenants not to assert, either affirmatively or
defensively, that any of them is not so owned or is invalid or enforceable, in
any court or other proceeding or before any patent office or tribunal
whatsoever.

 

7



--------------------------------------------------------------------------------

11.5   In consideration of the SENETEK’s rights pursuant to this Agreement and
in particular of INSTITUTE’s disclosure of confidential information concerning
COMPOUNDS covered by the PATENT APPLICATION, SENETEK, for itself and for any and
all of its affiliated entities, hereby irrevocably acknowledges that the PATENT
APPLICATION is owned by INSTITUTE and is in all respects valid and enforceable,
relinquishes all rights to dispute such ownership, validity and enforceability,
and covenants not to assert, either affirmatively or defensively, that any of
them is not so owned or is invalid or enforceable, in any court or other
proceeding or before any patent office or tribunal whatsoever.

 

IN WITNESS WHEREOF, the PARTIES hereto have caused this Agreement to be executed
by their duly authorized representatives in a manner legally binding upon them
as of the day first above written.

 

For INSTITUTE OF EXPERIMENTAL BOTANY

     

For SENETEK PLC

By           By     Function           Function     Signature          
Signature     Date           Date    

 

8



--------------------------------------------------------------------------------

LICENSE AGREEMENT TERM SHEET

 

Term of License: The term of the licensed patent(s) or until all claims of such
patents have been ruled invalid or unenforceable by order of a court or patent
agency of competent jurisdiction after all time to appeal such order has
expired, or until sooner terminated.

 

Licensed Territory:

World-wide.

 

Scope of License:

Exclusive within the fields of medical skin care applications and cosmetic skin
care applications.

 

Consideration:

Royalty of        *         of Senetek’s Net Sales of licensed products other
than kinetin- or zeatin- based products, provided that such royalty shall be
appropriately reduced for products as to which Senetek’s intellectual property
represents a principal basis of the patented invention.

 

Minimum Net Sales or Royalty:

An amount, beginning in the second full year after product launch, equal
to        *         of the royalty that would have been due on the preceding
year’s Net Sales; Senetek shall be entitled to cure non-achievement of minimum
royalty by lump sum payment of the short-fall.

 

Sub-licensing/Assignment:

No limitation

 

Senetek Covenants:

Validity and enforceability of License

 

Compliance with law in performing License

 

Institute Covenants:

Validity and enforceability of License

 

Maintenance and defense of licensed patents

 

Indemnification:

By Senetek for liability from any non-compliance with law in manufacture,
marketing or sale of licensed products.

 

 

By the Institute for invalidity or unenforceability of licensed patents up to
the value of payments received from SENETEK in preceding calendar year.

 

Termination:

By either Party for material breach by the other Party or insolvency or
liquidation of the other Party.

 

Confidentiality:

Per basic Agreement

 

Agreed press release upon signing

 

Applicable Law:

Per basic Agreement.

 

* Confidential treatment has been requested for these terms.

 

9